Title: From John Adams to United States Senate, 1 January 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
January 1 1799

I nominate Adolph C. Lent of New York to be surgeons mate in the navy.
Killeair H Van Renselar of New York to be lieutenant in the navy.
Richard Salter Tibbits of Massachusetts to be lieutenant in the navy.
George R. Turner of Massachusetts to be lieutenant in the navy
Joshua G Symmes of Massachusetts to be Surgeon in the navy
Thomas Hoist of Massachusetts to be second lieutenant of marinesJames Middleton of Maryland to be second lieutenant of Marines
Thomas Wharton of Pensylvania to be second lieutenant of marines

John Adams